Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tarvish Leviticus Dunham appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and dismissing as premature Dunham’s claim filed pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district *274court. See Dunham v. Fed. Corr. Inst. Gilmer, No. 2:13-cv0006S-JPB-JES, 2013 WL 6148070 (N.D.W.Va. Nov. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.